Plaintiff in error was convicted in Criminal Court of Record of Dade County of the offense of knowingly receiving and concealing certain property which had been stolen from the owner, the accused knowing at the time he was alleged to have received and concealed the property that the same had been stolen and was then stolen property.
The record shows that the accused was a merchant and *Page 697 
that it was his practice to accept jewelry and personal property in pledge for the payment of merchandise.
The State proved only that the property, a watch, was stolen from the owner on May 5, 1930, and was found in possession of the defendant on July 31, 1933.
The accused testified that he took the watch in pledge for merchandise and that he did not remember from whom or the date when he took it. But that when the watch was taken from his possession by the police officers it had attached thereto a slip on which was written the name of the person from whom he received it and the amount of the value of the merchandise for which it was pledged. This was not disputed.
The evidence was entirely insufficient to raise even a fair presumption of the guilt of the accused. There was no direct evidence nor any salient circumstances that tended to prove any guilty knowledge as to the watch being stolen property at the time accused received the same or at any time while it was in his possession.
The judgment should be reversed. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.